DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-4 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the term “oocyte embryo” renders the claim indefinite because it is unclear whether the claim is referring to oocyte, embryo or both.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 and 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salmassi et al (no.16 on IDS).
Salmassi et al. teach a method for determining a female subject the implantation potential of embryos obtained or to be obtained by assisted fertilization comprising: i) measuring the level of follicular fluid granulocyte-colony stimulating factor (G-CSF) present in the follicular fluid (FF) of a follicle of collected oocyte and in serum; and ii) determining correlation of the response to rFSH and the level of G-CSF in serum; iii) determining the pregnancy rate based on the response to the (see pages 2435-2436).  Salmassi et al. teach while the G-CSF level in FF is much higher than that of serum level, there is a positive correlation between FF and serum G-CSF level (see page 2435, 2nd col., 1st paragraph of the Result section, and Figure 1 and legend).  Salmassi et al. further teach that patient with lowest level of G-CSF also respond to rFSH stimulation poorly, whereas patient with high level of G-CSF respond to rFSH well (see page 2436, 2nd col., 2nd paragraph).  Salmassi et al. further teach that patients with a good response to the rFSH stimulation showed highest pregnancy rate, whereas moderate or the low response nd col., last paragraph and Table II).  Salmassi et al. also teach that the serum and FF G-CSF is measured by ELISA (see page 2435, 2nd col., 1st paragraph).  Salmassi et al. conclude that such data showed G-CSF is involved in follicle development and ovulation and could be a predictor of embryo implantation for IVF outcome.
It would have been obvious to an ordinary skill in the art to recognize that follicular G-CSF level is a good indicator for implantation rate based on the teaching of Salmassi et al.  Although the Salmassi et al. determined implantation rate based on the serum G-CSF level, it would have been obvious that there is a correlation between the FF G-CSF level and the implantation rate of the embryo because Salmassi et al. also teach that there is a positive correlation between FF and serum G-CSF level.  The ordinary skill in the art would recognize that measuring FF G-CSF level would have been a better indicator for the implantation rate because serum G-CSF may involve other factors such as G-CSF produced by other cell, whereas FF G-CSF is produced locally that are involved in follicle development and ovulation.  The ordinary skilled in the art would be motivated to select an oocyte that produces highest level of G-CSF for fertilization and implantation in view of Salmassi’s demonstration that IVF patients achieves higher pregnancy rate when G-CSF level is higher.  Therefore, the claimed invention would have been prima facie obvious to an ordinary skill in the art at the time the invention was made.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of U.S. Patent No. 8,211,650. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to methods of determining implantation potential of oocytes based on follicular fluid G-CSF level, and are obvious in view of each other.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5 of U.S. Patent No. 10,180,438. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to methods of determining implantation potential of oocytes based on follicular fluid G-CSF level, and are obvious in view of each other.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636